DETAILED ACTION
Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I  claims 35-45   drawn to a method manufacturing loaded porous silica particles.

Group II  claims  46-50 and 52-56, drawn to a composition comprising loaded porous silica nanoparticles. 

Group III claims 51 and 57-58 are drawn to a delivery device. 

As set forth in Rule 13.1 of the Patent Cooperation Treaty (PCT), “the international application shall relate to one invention only or to a group of inventions so liked as to form a single general inventive concept.” Moreover, as stated in PCT Rule 13.2, “where a group of inventions is claimed in one and the same international application, the requirement of unity of invention referred to in Rule 13.1 shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features." Furthermore, Rule 13.2 defines "special technical features" as "those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art."
The inventions listed as Groups I-III do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: there is no special . 
The MMAD is not disclosed however, Van Holsbeke et al. “Median mass aerodynamic diameter (MMAD) and fine particle faction (FPF): Influence on lung deposition?  disclose MMAD and FPF are taken into consideration when formulating compositions for inhalation as FPF has a large impact and MMAD has some influence on peripheral and central airway deposition (methods and conclusion). Both 1.5 and 3 µm MMAD profiles deposited in peripheral airway. 
Carvalo et al. “Influence of particle size on regional lung deposition-what evidence is there?” disclose GSD indicates the magnitude of disparity from the MMAD (Section 3). GSD smaller than 1.2 was investigated. Shetl et al. “Factors influencing aerodynamic particle size distribution of suspension pressurized metered dose inhalers” disclose that the larger the GSD value, the greater the spread of the aerodynamic diameters of the residual particles (intro) The GSD is 1.8. One of ordinary skill in the art . 
The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Election of Species
This application contains claims directed to more than one species of the generic invention.  These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.           
The species are as follows:
1) Applicants must elect delivery route as recited in claims 46, 51-52 and 57-58.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable.  The reply must also identify the claims readable on the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise include all the limitations of an allowed generic claim as provided by 37 CFR 1.141.  If claims are added after the election, applicant must indicate which are readable upon the elected species.  MPEP § 809.02(a).
The claims are deemed to correspond to the species listed above in the following manner: All claims are generic.
The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special technical features for the following reasons: Van Speybroek et al. (US 2015/0209285) disclose silica granulates that have surface area and pore volume in amounts that overlap which are loaded with drug in overlapping percent (paras 0019  . 
The MMAD is not disclosed however, Van Holsbeke et al. disclose MMAD and FPF and taken into consideration when formulating compositions for inhalation as FPF has a large impact and MMAD has some influence on peripheral and central airway deposition (methods and conclusion). Both 1.5 and 3 um MMAD profiles deposited in peripheral airway. 
Carvalo et al. “Influence of particle size on regional lung deposition-what evidence is there?” disclose GSD indicates the magnitude of disparity from the MMAD (Section 3). GSD smaller than 1.2 was investigated. Shetl et al. “Factors influencing aerodynamic particle size distribution of suspension pressurized metered dose inhalers”  disclose that the larger  the GSD value, the greater the spread of the aerodynamic diameters of the residual particles (intro) The GSD is 1.8. One of ordinary skill in the art would know to optimize the particles for MMAD and GSD sizes for delivery via inhalation to the lungs. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does 
Should applicant traverse on the ground that the inventions or species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions or species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C.103 (a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to addition species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Danah Al-awadi whose telephone number is (571) 270-7668.  The examiner can normally be reached on 9:00 am - 6:00 pm; M-F (EST).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CORRESPONDENCE
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Danah Al-awadi whose telephone number is (571) 270-7668.  The examiner can normally be reached on 9:00 am - 6:00 pm; M-F (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Danah Al-Awadi/                                               
Primary Examiner, Art Unit 1615